On December 27, 2007, this court issued an order directing the Board of Commissioners on Grievances and Discipline to transmit certain exhibits to the court in this case. On January 15, 2008, the board transmitted a portion of the exhibits and filed a motion requesting an additional ten days to locate the remaining exhibits. Upon consideration thereof,
It is ordered that the motion for extension of time is hereby granted. The board shall file the remaining exhibits with the court on or before ten days from the date of this order.